                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 KIRK FLAKES,

 Plaintiff,
                                                 Case No. 17 cv 06957
 v.
                                                 Judge Mary M. Rowland
 TARGET CORPORATION,

 Defendants.


                      MEMORANDUM OPINION & ORDER

      On September 9, 2015, Plaintiff Kirk Flakes slipped and fell in a hair products

aisle of a Target store. (Dkt. 37, pg. 1; Dkt. 40, pg. 3 ¶ 1) Flakes sued for damages in

the Circuit Court of Cook County, under theories of premises liability and negligence.

Defendant Target Corporation (“Target”) removed the case based on diversity

jurisdiction and has moved for summary judgment. For the reasons stated below,

Defendant’s motion for summary judgment [37] is denied.

                                    BACKGROUND

      Plaintiff Kirk Flakes traversed the aisles of a Target store for about an hour

and half before entering hair products aisle-27 and slipping on a substance that

appeared to be white cream. (Dkt. 42, pg. 1 ¶ 7; pg. 4 ¶ 14) The substance came from

a bottle of hair product called “Cantu.” (Id. at pg. 10 ¶ 38) It is unclear how long the

substance was on the ground before Plaintiff fell, and the parties dispute this point.

Target claims the substance appeared to be wet and fresh, suggesting it could not



                                                                                      1
have been on the ground for long, while Plaintiff claims the product “did not look

overly fresh” and “looked like it had been there a while.” (Id. at pg. 11 ¶ 43; at pg. 12

¶ 1)

       There is no dispute that Target employees were unaware of the spilled product

prior to Flakes’ fall. (Dkt. 42, pg. 8 ¶ 7) No one had complained of the spill and there

were no other accidents in that aisle. (Id.) About 15 minutes before Plaintiff’s fall,

Target employee Kelly Rufus had walked through aisle-27 with another customer and

maintains that the floors looked clean at that time. (Id. at pg. 8 ¶ 38) Kelly Rufus also

asserts that no other customers or Target employees came into the aisle while he was

there or after he and his customer left. (Id. at pg. 9 ¶ 34) Plaintiff, however, claims to

have seen Target employees stocking shelves in other aisles near the aisle where he

fell. (Id. at pg. 13 ¶ 2) Kelly Rufus additionally testified that Cantu is typically

stocked on a higher shelf, but on the date in question, the bottle was on a bottom

shelf. (Id. at pg. 10 ¶ 38)

       Plaintiff brought suit under theories of premises liability and negligence.

Defendant Target now moves for summary judgement. Target argues that Flakes has

failed to provide evidence that Defendant created the condition which caused the fall

or that Target had constructive notice of the condition, and that Donoho v. O’Connell’s

notice exception does not apply. 13 Ill.2d 113, 122, 148 N.E.2d 434, 439 (1958). Flakes

argues that he need not demonstrate constructive notice for his case to proceed to a




                                                                                        2
jury under Donoho and that, in the alternative, Target had constructive notice of the

spilled substance. 1

                                    LEGAL STANDARD

       Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine factual dispute exists when there is enough evidence that a

reasonable jury could find in favor of the nonmoving party. Whiting v. Wexford Health

Sources, Inc., 839 F.3d 658, 661 (7th Cir. 2016); Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). In construing the evidence and facts supported by the record in

favor of the non-moving party, the Court gives the non-moving party “the benefit of

reasonable inferences from the evidence, but not speculative inferences in [its] favor.”

White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016) (internal citations omitted).

       To survive a motion for summary judgment, the plaintiff need not prove his

case; “he need only show that there is a genuine issue of material fact as to each

element.” Gil v. Reed, 381 F.3d 649, 659 (7th Cir. 2004) Summary judgment is proper,

however, against “a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which the party will

bear the burden of proof at trial.” Celotex, 477 U.S. at 323; see also White, 829 F.3d at

841 (summary judgment warranted where a reasonable juror could not find in favor



1 Plaintiff does not allege that Target had actual notice of the spilled product. Accordingly,
the only issue is whether Plaintiff needs to provide any evidence of constructive notice under
Donoho, or whether Target had constructive notice of the spilled substance.

                                                                                            3
of the non-moving party “on the evidence submitted in support of and opposition to

the motion for summary judgment”) (internal citation omitted).

                                     DISCUSSION

1. Local Rule 56.1 Issues

      As a preliminary matter, neither Defendant nor Plaintiff included a statement

of fact section in their memoranda of law in support of the summary judgment motion

or in opposition thereto, electing instead to leave it to the Court to sift through

Defendant’s Local Rule 56.1 statements, and the underlying exhibits, to determine

the factual background and sequence of relevant events. Courts in this district have

repeatedly informed litigants that a Local Rule 56.1 statement of facts is not a

substitute for a statement of facts contained in a supporting memorandum of law. See

e.g., FirstMerit Bank, N.A. v. 2000 N. Ashland, LLC, No. 12 C 572, 2014 U.S. Dist.

LEXIS 159741, at *11 (N.D. Ill. 2014); Condon v. City of Chicago, No. 9 C 2641, 2011

U.S. Dist. LEXIS 131931, at *1 (N.D. Ill. 2011); Cleveland v. Prairie State College,

208 F. Supp. 2d 967, 972-73 (N.D. Ill. 2002); Duchossois Industries, Inc. v. Crawford

& Co., 99 C 3766, 2001 U.S. Dist. LEXIS 444, at *1 (N.D. Ill. 2001) (“The purpose of

LR 56.1 statements [is] not intended to be substitutes for a statement of facts section

of a memorandum of law. Rather, their purpose is to assist the court in identifying

those material, uncontested facts in the record that entitle the movant to judgment.”).

The parties’ failure to include a statement of fact section causes an undue burden on

the Court to sift through mounds of paper to ferret out the material facts at issue.




                                                                                       4
      In addition to a statement of fact section in a memorandum of law, litigants

are required to provide the Court with a Local Rule 56.1 statement of material facts.

“For litigants appearing in the Northern District of Illinois, the Rule 56.1 statement

is a critical, and required, component of a litigant’s response to a motion for summary

judgment.” Sojka v. Bovis Lend Lease, Inc., 686 F.3d 394, 398 (7th Cir. 2012). Local

Rule 56.1 requires a party seeking summary judgment to include with its motion “a

statement of material facts as to which the … party contends there is no genuine

issue and that entitle the … party to a judgment as a matter of law.” Locale Rule

56.1(a)(3); Ciomber v. Cooperative Plus, Inc., 527 F.3d 635, 643 (7th Cir. 2008). Each

paragraph must refer to the “affidavits, parts of the record, and other supporting

materials” that substantiate the asserted facts. Local Rule 56.1(a)(3); F.T.C. v. Bay

Area Business Counsel, Inc., 423 F.3d 627, 633 (7th Cir. 2005).

      Flakes does not cite to its Local Rule 56.1 Statement (Dkt. 40) in its Response

Brief, and instead cites directly to the record, including several depositions. Courts

in this district have repeatedly held that, in the memorandum of law filed in support

of the summary judgment motion or in opposition thereto, parties should cite to

specific Local Rule 56.1 statements of fact in support of their arguments, not to the

record directly. See e.g., FirstMerit Bank, N.A., 2014 U.S. Dist. LEXIS 159741, at *11

(N.D. Ill. 2014); Morningware, Inc. v. Hearthware Home Products Inc., No. 9 C 4348,

2012 U.S. Dist. LEXIS 121333, at *3 (N.D. Ill. 2012); LaSalvia v. City of Evanston,

806 F. Supp. 2d 1043, 1046 (N.D. Ill. 2011). Facts are to be set forth in properly

submitted Local Rule 56.1 statements and cited thereto in a party’s memorandum of



                                                                                     5
law. It is not the role of the Court to parse out the parties’ exhibits to construct

undisputed facts. United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (Judges

are not “like pigs, hunting for truffles buried in briefs”). It is not the Court’s job to sift

through the record to determine whether there is sufficient undisputed evidence to

support a party’s claim or defense as a matter of law. Davis v. Carter, 452 F.3d 686,

692 (7th Cir. 2006). Rather, it is “[a]n advocate’s job… to make it easy for the Court

to rule in his client’s favor.” Dal Pozzo v. Basic Machinery Co., Inc., 463 F.3d 609, 613

(7th Cir. 2006).

        The Seventh Circuit has “consistently upheld district judges’ discretion to

require strict compliance with Local Rule 56.1.” Flint v. City of Belvidere, 791 F.3d

764, 767 (7th Cir. 2015). While Defendant argues that Plaintiff’s Response should be

stricken, and while some courts exercise their discretion to strike facts that fail to

conform to Local Rule 56.1, this Court declines to do so. The Court will consider

Plaintiff’s facts in his Response, despite Plaintiff’s failure to comply with Local Rule

56.1.

2. Negligence and Premises Liability

        Illinois law governs the extent of Target’s liability in this diversity action. To

state a claim for negligence under Illinois law, plaintiffs are required to present

sufficient factual evidence showing that the defendant owed the plaintiff a duty, the

defendant breached that duty, and the defendant’s breach was the proximate cause

of the plaintiff’s injury. See Bruns v. City of Centralia, 2014 IL 116998, ¶ 12, 386 Ill.

Dec. 765, 21 N.E.3d 684. Property owners owe a duty to their business invitees to



                                                                                            6
maintain the premises in a reasonably safe condition. Parker v. Four Seasons Hotels,

Ltd., 845 F.3d 807, 811 (7th Cir. 2017) (citing Illinois law). A business owner breaches

its duty to a business invitee who slips on a foreign substance on the premises if: (1)

the substance was placed there by the negligence of the owner or its employees; (2)

the owner or its employees knew of its presence; or (3) the owner or its employees had

constructive notice of the substance because it was there for a “sufficient length of

time so that, in the exercise of ordinary care, its presence should have been

discovered.” Olinger v. Great Atlantic & Pacific Tea Co., 21 Ill. 2d 469, 474, 173

N.E.2d 443 (1961); see also Pavlik v. Wal-Mart Stores, Inc., 323 Ill. App. 3d 1060,

1063, 753 N.E.2d 1007, 257 Ill. Dec. 381. Absent the owner’s actual or constructive

knowledge of the dangerous or defective condition on the premises, there is no

premises liability. Barrios v. Fashion Gallery, Inc., 255 F. Supp. 3d 728, 731 (N.D. Ill.

2017); Hanna v. Creative Designers, Inc., 2016 IL App (1st) 143727, 407 Ill. Dec. 604,

63 N.E.3d 1036, 1046 (1st Dec. 2016); Tomczak v. Planetsphere, Inc., 315 Ill. App. 3d

1033, 1038, 735 N.E.2d 662, 666, 249 Ill. Dec. 58 (1st Dist. 2000).

      But a plaintiff does not have to prove actual or constructive notice when he can

show that the dangerous condition was placed on the premises through the

defendant’s negligence. Donoho v. O’Connell’s, Inc., 13 Ill. 2d 113, 148 N.E.2d 434 (Ill.

1958); Reed v. Wal-Mart Stores, 298 Ill. App. 3d 712, 700 N.E.2d 212, 233 Ill. Dec. 111

(Ill. App. Ct. 1998). In Donoho, the Illinois Supreme Court stated:

      [w]here [ ] in addition to the fact that the substance on the floor was a
      product sold or related to defendant’s operations, the plaintiff offers
      some further evidence, direct or circumstantial, however slight, such as
      the location of the substance or the business practices of the defendant,

                                                                                       7
       from which it could be inferred that it was more likely that defendant or
       his servants, rather than a customer, dropped the substance on the
       premises, courts have generally allowed the negligence issue to go to the
       jury, without requiring defendant’s knowledge or constructive notice.

Donoho, 148 N.E.2d at 439. 2 In Reed, the Court explained that this exception applies

when a plaintiff (1) shows that the object is sold by the defendant or related to the

defendant’s business; and (2) offers some slight evidence that the defendant or his

employees, rather than a customer, placed the object on the floor. 700 N.E.2d at 214.

Flakes argues that he has presented sufficient circumstantial evidence to satisfy the

Donoho standard. (Dkt. 39 at 3-5)

       The Court agrees with Flakes that he need not demonstrate constructive notice

in order for his case to proceed to a jury, and that Flakes has satisfied the Donoho

standard. Flakes has met the first prong by demonstrating that the spilled product,

a bottle of Cantu, is a product sold and stocked by Defendant Target and its

employees. (Dkt. 39 at 4) Plaintiff has also provided “slight” evidence from which it

could be inferred that Target employees placed the object on the floor or caused it to

fall. Testimony from two of Target’s employees, Clevitta Scott and Kelly Rufus, offers

evidence about the location of the product. Their depositions indicate that Cantu is




2 In Donoho, the plaintiff slipped and fell on a “piece of partly smashed grilled onion” when
she walked past a table at the defendant’s restaurant. 113 Ill. 2d at 116. Although there was
no direct evidence as to how the grilled onion got onto the floor, the plaintiff presented
circumstantial evidence that other customers had eaten hamburgers at the table while
plaintiff was in the restaurant, that the table was cleaned about 15 minutes before the
plaintiff’s fall by a busboy whose cleaning practices sometimes caused food particles to fall to
the floor, and that no one else had eaten there or was in the area from the time the busboy
cleaned the table until the plaintiff fell. Id. at 124-25. The Illinois Supreme Court found that
the issue of whether the onion was on the floor through the act of one of the defendant’s
employees presented a jury question.

                                                                                              8
usually stocked in the aisle where Plaintiff fell. (Id.) Kelly Rufus’ testimony also

revealed that Cantu is typically stocked on a higher shelf (usually the third or fourth

shelf), but on the date in question, it was on the bottom shelf. (Id.; Dkt. 39, Ex. C, pg.

61 ¶ line 11-14).

      Additionally, Plaintiff’s own testimony, combined with the testimony of Kelly

Rufus, suggests that no customers were in the area within 15 minutes of Plaintiff’s

fall. (Dkt. 39 at 5) Kelly Rufus testified that he helped a customer look for hair gel 15

minutes prior to the fall and that no other customers or Target employees came into

the aisle while he was there or after he and the customer left. (Id.) At his deposition,

Plaintiff testified that he saw Target employees in the vicinity of aisle-27 and

witnessed several employees stocking shelves in nearby aisles. (Id.) In sum, Plaintiff

has presented evidence that 1) the bottle of Cantu was not in its correct place, as it

was usually stocked on a higher shelf; 2) Target employees were stocking products

nearby; and 3) there were no customers in the aisle immediately before Plaintiff’s fall.

The combination of these facts, Plaintiff argues, provides “slight” circumstantial

evidence that Target employees, rather than a customer, stocked the bottle

incorrectly which caused the Cantu bottle to fall and spill. (Id. at 5)

      Defendant counters that many of these facts are disputed and contradicted by

conflicting testimony, and notes that three of Target’s employees explicitly testified

that Target employees were not responsible for the spilled product. (Dkt. 41 at 3-5)

However, Plaintiff need not provide conclusive evidence of Target’s negligence. That

“is simply not the test under Donoho.” Pollak-Becker v. Kmart Stores of Ill., LLC, 2018



                                                                                        9
IL App (2d) 170979-U, 2018 Ill. App. Unpub. LEXIS 1371 (Ill. App. Ct. 2d Dist. August

16, 2018). In order to proceed to a jury, Plaintiff need only provide slight

circumstantial evidence in his favor. Donoho, 148 N.E.2d at 439. Viewing the

evidence in the light most favorable to Plaintiff, as we must at this stage, the Court

finds that Flakes has sufficiently demonstrated that his case falls within the Donoho

exception and that Flakes’ claim should proceed to a jury. See also Mraz v. Jewel Tea

Co., 121 Ill. App. 24 209. 220-21, 257 N.E.2d 548 (1970). Flakes has presented

sufficient circumstantial evidence to create a question of fact as to whether Defendant

Target caused the product to be on the floor due to the negligence of one of its

employees.

      Given the Court’s holding here, there is no need to address the issue of

constructive notice. Dvorak v. Target Corp., No. 16 C 8773, 2019 U.S. Dist. LEXIS

86521, at * 17 (N.D. Ill 2019); see also Reed, 298 Ill. App. 3d at 716. Defendant’s

motion for summary judgment is denied.

                                    CONCLUSION

      For the reasons stated above, the Court denies Defendant’s motion for

summary judgment [37].


                                             E N T E R:


 Dated: December 18, 2019

                                             MARY M. ROWLAND
                                             United States District Judge




                                                                                    10
11
